PER CURIAM
The state petitions for reconsideration of our decision in this case, State v. Hall, 225 Or App 63, 200 P3d 164 (2008). In that decision, we accepted the state’s concession that, under the Oregon Supreme Court’s decision in State v. Ice, 343 Or 248, 170 P3d 1049 (2007), the trial court erred in imposing consecutive sentences based on facts found by the court rather than by a jury. Since then, however, the United States Supreme Court has reversed the Oregon Supreme Court’s decision, Oregon v. Ice, 555 US_, 129 S Ct 711, 172 L Ed 2d 517 (2009), holding that the constitutional right to a jury trial does not apply to decisions to impose consecutive sentences. In light of the United States Supreme Court’s decision, we agree that the trial court did not err.
Reconsideration allowed; former opinion withdrawn; affirmed.